  1:19-cv-03533-TLW-SVH            Date Filed 07/28/20    Entry Number 85    Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

Joshua Lee Phillips,                           )     C/A No.: 1:19-3533-TLW-SVH
                                               )
                      Plaintiff,               )
                                               )
       vs.                                     )
                                               )
Officer Thomas Pattman; Officer                )
Landry; Officer Cummings; Nurse                )                    ORDER
Birchmoore; Nurse Takisha Smith;               )
Nurse White; Mental Health                     )
Counselor Harris; Warden Michael               )
Stephan; Deputy Warden Brandi                  )
Lathan; and Mental Health Doctor               )
Taresa Torres,                                 )
                                               )
                      Defendants.              )
                                               )

      This matter is before the court on Defendant’s motion [ECF No. 84]

to depose Plaintiff pursuant to Fed. R. Civ. P. 30(a)(2)(B). It appearing to

the court that Defendant’s request is reasonable and proper, Defendant’s

motion is granted.           Defendant is permitted to depose Plaintiff. As

Plaintiff    is   confined    in     prison,   and       due   to   the   continuing   and

evolving COVID-19 national public health emergency, Defendants are

granted leave to take Plaintiff’s deposition at the institution where he is

housed at the time of the deposition, and to conduct this deposition

utilizing a secure web-based deposition option or in the alternative video

teleconferencing (VTC) services or telephonically to provide remote access

for those parties, including the
  1:19-cv-03533-TLW-SVH    Date Filed 07/28/20   Entry Number 85   Page 2 of 2




deposing party, wishing to participate in the deposition via the internet

and/or telephone.

     IT IS SO ORDERED.



July 28, 2020                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
